                                         Case 3:07-cv-05944-JST Document 5530 Filed 07/30/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                    )                MDL No. 1917
                                   7    IN RE: CATHODE RAY TUBE (CRT)               )
                                        ANTITRUST LITIGATION                        )                Case No. 07-cv-5944 JST
                                   8
                                        __________________________________________ ))                ORDER CONVERTING HEARING
                                   9                                                )                TO CASE MANAGEMENT
                                                                                    )                CONFERENCE AND
                                        This Order Relates To:                      )
                                  10                                                                 REQUESTING SUPPLEMENTAL
                                                                                    )                BRIEFING REGARDING IPPS’
                                        ALL INDIRECT PURCHASER ACTIONS              )
                                  11                                                                 MOTION TO SET TRIAL DATE
                                                                                    )
                                        __________________________________________                   Re: ECF No. 5519
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court is the Indirect Purchaser Plaintiffs’ (“IPPs”) motion to set a separate
                                  14
                                       March 16, 2020 trial date for the 22 previously certified repealer state classes. ECF No. 5519.
                                  15
                                       Defendants oppose the motion, ECF No. 5525, as do newly-appointed counsel for the omitted
                                  16
                                       repealer state (“ORS”) subclass and non-repealer state (“NRS”) subclass, ECF No. 5524. The
                                  17
                                       Court requires additional briefing from the parties regarding the case management issues presented
                                  18
                                       here. Accordingly, the Court will defer ruling on the motion at this time.
                                  19
                                              On July 3, 2019, the Court appointed separate counsel for IPPs from nine omitted repealer
                                  20
                                       states and twenty non-repealer states. ECF No. 5518. The same day, IPPs filed the motion now
                                  21
                                       before the Court. ECF No. 5519. IPPs seek a March 16, 2020 trial date for class members in the
                                  22
                                       22 certified IPP classes, arguing that these plaintiffs “would be prejudiced if a trial of their claims
                                  23
                                       were substantially delayed waiting for the [ORS and NRS Subclasses] to catch up.” Id. at 3. IPPs
                                  24
                                       estimate that it could take eighteen months or longer to get the ORS and NRS claims past class
                                  25
                                       certification and ready for trial: three months to resolve a motion to intervene, three months for a
                                  26
                                       motion to amend the complaint, another month to actually file the complaint, at least three months
                                  27
                                       for Rule 12(b) motions to dismiss (and longer if the Court grants leave to amend), followed by six
                                  28
                                            Case 3:07-cv-05944-JST Document 5530 Filed 07/30/19 Page 2 of 4




                                   1   to nine months for class certification and related discovery. Id. at 7 n.4. IPPs argue that, because

                                   2   their claims are already trial-ready, waiting to hold a single trial encompassing the ORS and NRS

                                   3   Subclasses as well would subject IPPs to “significant, prejudicial delay.” Id. at 7. IPPs further

                                   4   represent that while they are committed to the mediation currently pending before Magistrate

                                   5   Judge Corley, they “do not want to lose more time in the event the mediation is unsuccessful.” Id.

                                   6   at 2. IPPs suggest that “entering their proposed schedule may help focus the mediation and

                                   7   encourage a resolution.” Id. at 3.

                                   8            Defendants respond that this motion is premature because mediation should first be given a

                                   9   chance to succeed, and they further observe that motion practice regarding the viability of the ORS

                                  10   and NRS Subclasses’ claims can continue to occur as mediation unfolds. ECF No. 5525 at 2.

                                  11   Defendants also emphasize that holding multiple trials would be “massively inefficient.” Id. The

                                  12   ORS and NRS Subclasses oppose the motion for similar reasons, maintaining that “this is one,
Northern District of California
 United States District Court




                                  13   unitary, indirect-purchaser class action, which requires a united effort by all plaintiffs to either

                                  14   settle all claims or have a single, plenary jury trial.” ECF No. 5524 at 3.

                                  15            IPPs acknowledge that they, along with Defendants and ORS counsel, agreed upon an

                                  16   August 24, 2020 date for a single, consolidated trial in response to the Court’s request for schedule

                                  17   proposals in April 2019 – merely three months ago.1 ECF No. 5519 at 4 n.3; see also ECF Nos.

                                  18   5452 at 5; 5453 at 2. However, as IPPs point out, that schedule assumed that the ORS and NRS

                                  19   Plaintiffs would file a new complaint on July 1, 2019 – a date which has passed, with no

                                  20   indication of when a new pleading might be filed. ECF No. 5519 at 4; see also ECF No. 5452 at

                                  21   3. IPPs also emphasize that ORS and NRS Interim Class Counsel have indicated their intent to

                                  22   move to amend the existing operative complaint. ECF No. 5519 at 4 n.3; see also ECF No. 5453

                                  23   at 2. IPPs further represent that “Defendants take the position that [the ORS and NRS Subclasses]

                                  24   must first move to intervene.” ECF No. 5519 at 4. Although IPPs point to these motions as key

                                  25   components of the eighteen-month prejudicial delay they anticipate, neither Defendants nor ORS

                                  26   or NRS Interim Class Counsel respond to these assertions in their briefs. See ECF Nos. 5524,

                                  27
                                  28   1
                                           NRS counsel did not file a proposed schedule.
                                                                                           2
                                         Case 3:07-cv-05944-JST Document 5530 Filed 07/30/19 Page 3 of 4




                                   1   5525.

                                   2           Accordingly, the Court orders the parties to meet, confer, and file individual or joint

                                   3   statements indicating their positions on the following questions, no later than August 6, 2019:

                                   4           1.      What additional pleadings and motions must be filed before the claims of the ORS

                                   5   and NRS Plaintiffs will be ready for trial, and what deadlines should the Court set for their filing?

                                   6   Potential examples include additional complaint(s), a motion to amend the operative IPP

                                   7   complaint, and a motion to intervene.

                                   8           2.      What additional discovery, if any, is necessary in advance of trial? How long do

                                   9   the parties expect any anticipated exchange of discovery to take? Any party claiming the need for

                                  10   additional fact or expert discovery must be specific in its description of such discovery.

                                  11           3.      After accounting for the remaining pre-trial tasks outlined above, and explaining

                                  12   any other currently foreseen delays, when would the parties be ready to proceed to trial, assuming
Northern District of California
 United States District Court




                                  13   the Court were to order one consolidated trial?

                                  14           The Court also offers the following observations. First, the Court doubts very strongly the

                                  15   correctness of the IPPs’ assertion that “separate trials of the 22 states and the New States are not

                                  16   likely to consume substantially more judicial resources than a single trial for all classes.” ECF

                                  17   No. 5519 at 8. Second, the Court agrees with the IPPs that the claims of the ORS and NRS

                                  18   Plaintiffs should be resolved “as quickly as possible.” For example, in light of the maturity of the

                                  19   pleadings and the similarities between the claims of the IPPs and those of the ORS and NRS

                                  20   Plaintiffs, the Court anticipates that complaints on behalf of those plaintiffs could be filed almost

                                  21   immediately. The Court further assumes that while discovery might be necessary into those

                                  22   plaintiffs’ damages, discovery concerning the Defendants’ liability is probably complete. Also,

                                  23   the Court anticipates that if anyone contests the right of the ORS and NRS Plaintiffs to file

                                  24   complaints – and the Court does not assume the issue is contested or that a motion to intervene is

                                  25   required – that question could be resolved on shortened time. These examples are meant to be

                                  26   illustrative only.

                                  27   ///

                                  28   ///
                                                                                         3
                                         Case 3:07-cv-05944-JST Document 5530 Filed 07/30/19 Page 4 of 4




                                   1          The hearing set for August 8, 2019 will proceed as a case management conference to

                                   2   address the issues raised by the parties’ original and supplemental briefing on these questions.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 30, 2019
                                                                                       ______________________________________
                                   5
                                                                                                     JON S. TIGAR
                                   6                                                           United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                        4
